By the Court.
The indictment charges the defendant with burning a building in Marlborough. The fact that there were two other fires in Marlborough shortly before the burning alleged in the indictment, which the defendant contended “ were of incendiary origin,” has no tendency to prove either that the defendant did or did not set fire to the building named in the indictment.
The court was not called upon to try in this case the questions whether the two previous fires occurred, whether they were incendiary, and, if they were, whether they were set by the *136defendant or by some other person. These questions are collateral and immaterial, as, whichever way they might be settled, they do not aid in determining whether the defendant was guilty of the offence charged. The court rightly rejected the evidence offered by the defendant to show such previous fires.

Exceptions overruled.